      Case 7:16-cv-05173-ECR Document 247 Filed 06/05/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK


NUANCE COMMUNICATIONS, INC.,      :
                                  :        CIVIL ACTION
              VS.                 :
                                  :        NO: 16-CV-5173 (ECR)
INTERNATIONAL BUSINESS            :
MACHINES CORP.

                                  ORDER

     AND NOW, this 5th day of June, 2020, it is hereby ORDERED that

a telephone status conference is scheduled for Tuesday, June 24,

2020 at 10:00 a.m., before the Honorable Eduardo C. Robreno, to

discuss resuming trial and other related matters.



     Counsel shall call-in as follows: 888-684-8852, Access Code:

4218221#.




                                      BY THE COURT


                                       s/Eduardo C. Robreno
                                      Hon. Eduardo C. Robreno
